Order entered October 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00965-CV

    STATE OF TEXAS AND CARLOS CASCOS, IN HIS OFFICIAL CAPACITY AS
                 TEXAS SECRETARY OF STATE, Appellants

                                                V.

           LAWRENCE EDWARD MEYERS AND MYRTIS EVANS, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-09939

                                           ORDER
       We GRANT appellants’ September 29, 2015 first unopposed motion for extension of

time to file brief and ORDER the brief be filed no later than November 16, 2015. Because this

is an accelerated appeal, no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE